                                          Case 3:18-cv-06843-AGT Document 35 Filed 08/27/20 Page 1 of 2




                                   1

                                   2
                                   3

                                   4
                                   5
                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9     SCOTT JOHNSON,                                      Case No. 18-cv-06843-AGT
                                                        Plaintiff,
                                  10
                                                                                             ORDER TO FILE STATUS REPORT
                                                 v.
                                  11
                                  12     STARBUCKS CORPORATION,
Northern District of California
 United States District Court




                                                        Defendant.
                                  13
                                  14
                                  15          On June 20, 2019, the Court granted plaintiff Scott Johnson’s unopposed motion to stay

                                  16   this case pending resolution of two similar cases on appeal before the Ninth Circuit. In the order

                                  17   staying the case, the Court instructed that “[w]ithin 14 days of a resolution of the appeals in 3:17-

                                  18   cv-02454-WHA and 8:18-cv-01615-DOC-DFM, the parties shall submit a Joint Status Report

                                  19   reporting all issues, if any, remaining in this matter.” ECF No. 27 at 1.

                                  20          On June 17, 2020, the Ninth Circuit issued decisions in both cases affirming the district

                                  21   courts’ grants of summary judgment in favor of defendants. See Johnson v. Blackhawk Centercal,

                                  22   LLC et al., No. 17-cv-02454-WHA, 2019 WL 1427435 (N.D. Cal. Mar. 29, 2019), aff’d sub nom.

                                  23   Johnson v. Starbucks Corp., No. 19-15759, 2020 WL 3265063 (9th Cir. June 17, 2020); Kong v.

                                  24   Mana Inv. Co., LLC, No. 18-cv-01615-DOC-DFM, 2019 WL 3220027 (C.D. Cal. May 1, 2019),

                                  25   aff’d, No. 19-55577, 2020 WL 3265179 (9th Cir. June 17, 2020). The dockets also indicate that

                                  26   the Ninth Circuit issued its mandate in each case on August 5, 2020. More than 14 days have

                                  27   passed since then and the parties have not filed a joint status report. The parties are thus out of

                                  28   compliance with the Court’s June 20 order.
                                          Case 3:18-cv-06843-AGT Document 35 Filed 08/27/20 Page 2 of 2




                                  1           By Friday, September 4, 2020, the parties must file a joint report, in which they

                                  2    summarize what issues, if any, remain in this matter. Failure to comply with this order may be

                                  3    grounds for monetary sanctions, dismissal, entry of judgment, or other appropriate sanctions.

                                  4           IT IS SO ORDERED.

                                  5    Dated: August 27, 2020

                                  6
                                  7
                                                                                                   ALEX G. TSE
                                  8                                                                United States Magistrate Judge
                                  9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       2
